Citation Nr: 0403698	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  99-04 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to October 28, 
1998, for grant of service connection for arthritis of the 
right knee.

2.  Entitlement to an effective date prior to February 22, 
2001, for grant of service connection for arthritis of the 
left knee.

3.  Entitlement to an initial compensable disability 
evaluation prior to January 7, 1999, in excess of 10 percent 
prior to February 22, 2001, and in excess of 20 percent 
thereafter for residuals of a torn posterior horn of the 
lateral meniscus of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran's active service has been confirmed from February 
1986 to October 1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for a left knee disorder.  Subsequently, in April 
1998, the Board granted service-connection for residuals of a 
left knee disorder.  The veteran timely appealed the initial 
rating assigned by the RO. In cases in which a claim for a 
higher initial evaluation stems from an initial grant of 
service connection for the disability at issue, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal. See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).

A videoconference hearing was held in February 2001 before 
Judge Robert P. Regan, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  The veteran provided testimony regarding the issue of 
entitlement to an initial rating for the left knee disorder.

Judge Regan subsequently remanded the case for further 
development.

A hearing was held in June 2003 before Judge M.W. 
Greenstreet, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The veteran provided testimony regarding the issues of 
entitlement to effective dates for the grants of service 
connection prior to those assigned for arthritis of the left 
and right knees, as listed on the title page of this action.


REMAND

With regard to the issues on appeal, the Board notes that the 
liberalizing provisions of the VCAA and the regulations 
implementing it are applicable.  The record does not reflect 
that the RO has complied with the notification requirements 
of the VCAA or the implementing regulations.  The RO letter 
issued to the veteran in October 2001 in inadequate for 
notice purposes because the letter generally discusses how to 
prove a claim for entitlement to service connection, and not 
the issues listed on the title page of this action.  
Specifically, the RO did not inform the veteran in the 
October 2001 letter of the evidence and information necessary 
to substantiate his claims for entitlement to effective dates 
for the grants of service connection prior to those assigned 
for arthritis of the left and right knees, and for an initial 
staged rating for residuals of torn posterior horn of the 
lateral meniscus of the left knee.  Furthermore, the RO has 
not adequately informed the veteran of the proper time frame 
in which he may submit such evidence.

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that further 
RO action is required prior to appellate disposition.  
Accordingly, the case is hereby REMANDED to the RO via the VA 
Appeals Management Center for the following actions:  

1.  The RO should send a letter to the 
veteran that provides the notice required 
under 38 U.S.C.A. § 5103(a).  The RO 
should ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for his left knee 
disorder during the pendency of this 
appeal, and to provide copies of any 
private treatment records he may have in 
his possession for that period.  The 
veteran should also provide evidence to 
support his claims for entitlement to 
effective dates for the grants of service 
connection prior to those assigned for 
arthritis of the left and right knees.  
The evidence should specifically contain 
medical evidence of arthritis of either 
knee, supported by x-ray studies, prior 
to the current effective dates.  The RO 
should obtain records from each health 
care provider the veteran identifies, if 
not already in the claims file.  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative so 
notified.

3.  The RO should also undertake any 
other development it determines is 
required under the VCAA and implementing 
regulations, to include attempting to 
obtain any pertinent evidence identified, 
but not provided, by the veteran.  

4.  The RO should afford the veteran a VA 
examination of his service-connected left 
knee disorder.  The purpose of this 
examination is to determine the severity 
of that disability.  The RO should 
forward the claims files to the examiner 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should: 

(1)	record all current complaints 
and pertinent clinical findings 
associated with the veteran's 
service-connected left knee 
disability; and 
(2)	utilizing the nomenclature of 
the rating schedule, describe in 
detail the extent of any 
functional loss caused by that 
disability.  The examiner should 
specifically opine whether the 
disability involves arthritis and 
causes limitation of motion and 
instability or subluxation of the 
left knee.  

The examiner should also consider whether 
the veteran's left knee disability causes 
functional loss due to reduced or 
excessive excursion, decreased strength, 
speed, or endurance, or the absence of 
necessary structures, deformity, 
adhesion, or defective innervation, and 
if so, describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should do so in terms of 
additional loss of motion beyond that 
which is observed clinically.  The 
examiner should indicate whether any 
reported pain is supported by adequate 
pathology and evidenced by visible 
behavior.  He should provide detailed 
rationale, with specific references to 
the record, for his opinion.  

5.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
reconsider the veteran's claims in light 
of any recent amendments to the law, 
including Fenderson v. West, 12 Vet. App. 
119 (1999).  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


________________________________	 
______________________________     ROBERT P. REGAN                             
CONSTANCE B. TOBIAS
              Veterans Law Judge,                               
Veterans Law Judge, 
           Board of Veterans' Appeals                    
Board of Veterans' Appeals



		
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




